ALLOWANCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
	Applicants’ amendment, declaration, and remarks of 17 September 2021 are entered.
	The election was previously withdrawn as claim 1 was directed to an allowable product, necessitating rejoinder of the withdrawn claims. 
	Claims 5-9, 11, 12, and 14 have been canceled. Claims 1-4, 10, 13, and 15-17 are pending and are being examined on the merits.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 28 January 2022 was filed after the mailing date of the Notice of Allowance on 21 December 2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
Claims 1-4, 10, 13, and 15-17 are allowed.
The closest prior art (Reza et al. J. Thrombosis and Haemostasis 4:1346-1353) discloses that snake venoms contain enzymes that are functionally and structurally homologous to human FXa (see e.g. Figures 1 and 3). The Reza art demonstrates that the architectures of the snake isoforms are similar to human FXa (see e.g. Figure 3), but provides no teaching or incentive to make an alteration or deletion at Phe-396. No other teaching from the prior art suggests that Phe-396 of SEQ ID NO: 1 is important in FXa and should be targeted for analysis via mutational studies. Therefore, the claimed protein is novel and unobvious, as are the methods of producing the protein.
As to the methods of use, as set forth above the products utilized in the method are determined to be novel and unobvious, and as such the methods are as well. The Examiner is persuaded by Applicants’ arguments and the Declaration of Pieter Reitsma of 17 September 2021 that the claimed variants at Phe-396 of SEQ ID NO: 1 would be able to completely or partially reverse the anti-coagulant effect of a direct factor Xa inhibitor, and that the Applicants’ possessed this at the time of filing. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY J MIKNIS whose telephone number is (571)272-7008.  The examiner can normally be reached on M-F 7:30-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry Riggs can be reached on (571) 270-3062.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ZACHARY J MIKNIS/Patent Examiner, Art Unit 1658     

/SUDHAKAR KATAKAM/Primary Examiner, Art Unit 1658